Order entered March 26, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00759-CV

    DALLAS INDEPENDENT SCHOOL DISTRICT AND MICHAEL L. WILLIAMS,
                COMMISSIONER OF EDUCATION, Appellants

                                                V.

                                 ADRIAN PETERS, Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-13-01850-I

                                            ORDER
       We GRANT Joseph K. Ball’s March 24, 2015 agreed motion to substitute counsel and

DIRECT the Clerk of the Court to remove Mr. Ball as counsel for appellant Dallas Independent

School District and substitute Robert E. Luna in his place.


                                                      /s/     CRAIG STODDART
                                                              JUSTICE